United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JAMES A. HALEY VETERANS MEDICAL
CENTER, Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen V. Barszcz, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0220
Issued: August 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 7, 2018 appellant, through counsel, filed a timely appeal from July 17 and
September 19, 2018 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the September 19, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective July 18, 2018, as she no longer had
residuals or disability causally related to her accepted employment injury; and (2) whether
appellant has met her burden of proof to establish continuing disability after July 18, 2018.
FACTUAL HISTORY
On July 13, 2015 appellant, then a 36-year-old nurse, filed a traumatic injury claim (Form
CA-1) alleging that, on that day, she injured her back when assisting a patient while in the
performance of duty. She stopped work on July 17, 2015. Appellant returned to work on July 29,
2015 for four hours a day in a sedentary position with restrictions. OWCP accepted the claim for
lumbar spine ligament sprain and paid her wage-loss compensation on the supplemental rolls for
the period August 31, 2015 through August 26, 2016.
Under OWCP File No. xxxxxx081, appellant has an accepted claim for lumbar and thoracic
sprains as a result of a July 25, 2011 traumatic injury. The prior claim remains open for authorized
medical care.4
In an April 15, 2016 report, Dr. Daniel Pennello, a Board-certified orthopedic surgeon,
indicated that appellant had an essentially normal lumbar spine examination, with full range of
motion, strength, and reflexes with no signs of myelopathy. He provided an impression of lumbago
with right-sided sciatica, ligament lumbar spine sprain, and lumbar strain with symptoms of
periodic right radiculopathy. Dr. Pennello kept appellant on light duty and recommended referral
to a spine specialist.
On July 5, 2016 OWCP referred appellant to Dr. William Dinenberg, a Board-certified
orthopedic surgeon, for a second opinion examination to determine the status of her accepted
conditions.
In an August 3, 2016 report, Dr. Dinenberg discussed appellant’s history of injury,
reviewed the statement of accepted facts (SOAF) and medical records, and provided his
examination findings. He noted diminished sensation of her right lower extremity and a positive
straight leg raise. Dr. Dinenberg provided an impression of lumbar sprain/strain with right lower
extremity and mild degenerative disc disease of the lumbar spine. He noted that appellant had
failed conservative treatment and that it was unclear why she had persistent symptoms of a lumbar
sprain. Dr. Dinenberg recommended an epidural injection, with a projected improvement within
six weeks of the injection. He opined that appellant could not perform her date-of-injury position
due to the residuals of the employment injury, indicated that she had not reached maximum
medical improvement, and noted that she was capable of working eight hours a day with
restrictions. A July 29, 2016 work capacity evaluation (Form OWCP -5c) noted restrictions of:
pushing, pulling, and lifting for three hours, no more than 10 pounds; squatting, kneeling, and
climbing for one hour; and twisting, bending, and stooping for one hour.

4

The current claim under OWCP File No. xxxxxx100 has been consolidated with OWCP File No. xxxxxx081,
which serves as the master file.

2

On August 29, 2016 the employing establishment advised appellant that, based on the
restrictions of the Dr. Dinenberg, a temporary light-duty full-time position was available effective
September 6, 2016. Appellant declined the position on September 1, 2016 noting that her
physician had not released her to full duty.
In a February 7, 2017 report, Dr. Robert R. Reppy, an osteopath and family medical
specialist, indicated that the July 13, 2015 employment injury aggravated appellant’s 2011
employment injury, which remained open. He noted that appellant’s symptoms persisted and that
additional workup was needed.
On February 9, 2017 OWCP advised the employing establishment that Dr. Dinenberg’s
opinion constituted the weight of the medical evidence regarding appellant’s restrictions related to
the July 13, 2015 employment injury.
OWCP received a February 23, 2017 functional capacity evaluation, conducted by
Dr. Reppy. It also received various diagnostic tests, including a March 8, 2017 electromyogram,
the report of which noted tests findings, but did indicate a final impression. In March 15 and 30,
and April 12, 2017 reports, Dr. Reppy diagnosed lumbar disc displacement with radiculopathy. In
a March 30, 2017 duty status report (Form CA-17) he opined that appellant could work no more
than four hours per day with restrictions of lifting no more than 20 pounds and walking no more
than five minutes.
On April 5, 2017 OWCP issued a notice of proposed reduction. It advised appellant that
wage-loss compensation could not be paid if appropriate light duty was available. OWCP found
that the temporary full-time light-duty assignment was within the work restrictions provided by
Dr. Dinenberg. It noted that while Dr. Reppy indicated that appellant was only capable of working
four hours a day with restrictions, he had not provided sufficient medical rationale regarding his
opinion. OWCP also informed her of the provisions of 20 C.F.R. § 10.500(a) and further advised
that appellant’s entitlement to wage-loss compensation would be reduced under this provision if
she did not accept the offered temporary assignment or provide a written explanation with
justification for her refusal within 30 days.
In an April 19, 2017 report, Dr. Reppy indicated that appellant had lumbar disc
displacement, confirmed by an August 24, 2015 magnetic resonance imaging (MRI) scan. He
maintained that because of her back injury and its effects, she could not work eight hours per day.
By decision dated May 16, 2017, OWCP terminated appellant’s wage-loss compensation
benefits effective August 29, 2016 pursuant to 20 C.F.R. § 10.500(a) as she failed to accept the
August 29, 2016 temporary light-duty assignment. The weight of the medical evidence was
accorded to Dr. Dinenberg’s opinion that appellant was capable of working eight hours per day
with restrictions.
Dr. Reppy continued to opine that appellant could work no more than four hours per day
with restrictions. OWCP also continued to receive diagnostic test reports. On June 2, 2017 the
employing establishment noted that appellant had been attending school to obtain her Advanced
Registered Nurse Practitioner (ARNP) license while working four hours per day.

3

On June 5, 2017 appellant requested a review of the written record before an OWCP
hearing representative. Treatment notes from Dr. Reppy indicated that appellant could work no
more than four hours per day with restrictions.
By decision dated September 1, 2017, an OWCP hearing representative set aside the
May 16, 2017 termination decision finding that there was an unresolved conflict of medical
opinion between Dr. Dinenberg and Dr. Reppy as to how many hours per day appellant could
work, which required referral to an impartial medical examiner (IME). On remand, OWCP was
instructed to combine the instant case with File No. xxxxxx081 and to amend the SOAF to include
information on both claims including that appellant had attended school from 2015 to 2017.
To resolve the conflict, OWCP referred appellant to Dr. Robert W. Elkins, a Boardcertified orthopedic surgeon, for an impartial medical examination.
Dr. Elkins submitted a report dated December 12, 2017 in which he noted his review of the
medical records and that appellant was working four hours a day in a fairly sedentary job. He
diagnosed chronic low back strain and opined that she had mild residuals from her employment
injury. Dr. Elkins reported a negative neurologic examination and found no evidence of symptom
magnification or pain accentuation. He indicated that there was no recent MRI scan of record and
that the prior MRI scan was fairly unremarkable. Dr. Elkins opined that a “compromise was in
order” and that appellant could work six hours a day. He further opined that although she can
work six hours per day she needed an updated MRI scan to determine whether additional
restrictions, including lifting restrictions, were feasible.
On January 26, 2018 OWCP requested that Dr. Elkins clarify his report. It requested that
he review the SOAF and the complete medical record and that he revisit his assessment of residuals
related to the accepted condition of lumbar strain and whether the condition remained active and
caused objective symptoms.
In a February 26, 2018 addendum report, Dr. Elkins noted his review of the SOAF. He
indicated that appellant had “subjective complaints, but a negative neurological examination, prior
low back strain with possible radiculopathy.” Dr. Elkins noted that she had intermittent symptoms
and that such symptoms were aggravated by activity. He opined, based solely on the accepted
lumbar strain diagnosis, that there were no residuals of the work injury as the muscular and
ligamentous strains should have resolved. Dr. Elkins also opined that appellant had no work
restrictions.
Dr. Reppy continued to submit treatment notes diagnosing lumbar disc displacement with
radiculopathy to the lower extremities. In a May 3, 2018 duty status report (Form CA-17) he
indicated that appellant could work four hours per day for three days per week.
On May 7, 2018 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits as Dr. Elkin’s reports of December 12, 2017 and February 26, 2018 indicated that
she had no residuals of the July 13, 2015 employment-related injury. It afforded her 30 days to
submit additional evidence or argument, if she disagreed with the proposed termination.
Dr. Reppy continued to submit treatment notes and indicate that appellant could only work
four hours per day for three days per week.

4

By decision dated July 17, 2018, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective July 18, 2018, as she had no residuals or disability due to her
accepted employment injury. It accorded the reports from Dr. Elkins the special weight of the
medical evidence.
On August 9, 2018 appellant, through counsel, requested reconsideration. He argued that
Dr. Elkin’s reports should not be accorded the special weight of the medical evidence.
Dr. Reppy continued to diagnose lumbar disc displacement with radiculopathy to the lower
extremities. He also opined that appellant could only work four hours per day for three days per
week.
By decision dated September 19, 2018, OWCP denied modification of its July 17, 2018
termination decision. It found that the reports from Dr. Elkins, as the IME, constituted the special
weight of the medical evidence.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
termination or modification of compensation benefits.5 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.6 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.7
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.8 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.9
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such specialist,

5

M.M., Docket No. 17-1264 (issued December 3, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB
197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
6

See R.R., Docket No. 19-0173 (issued May 2, 2019); E.B., Docket No. 18-1060 (issued November 1, 2018).

7

G.H., Docket No. 18-0414 (issued November 14, 2018).

8

L.W., Docket No. 18-1372 (issued February 27, 2019).

9

R.P., Docket No. 18-0900 (issued February 5, 2019).

10

5 U.S.C. § 8123(a); L.T., Docket No. 18-0797 (issued March 14, 2019).

5

if sufficiently well rationalized and based upon a proper factual background, must be given special
weight.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective July 18, 2018, as she no longer had residuals or
disability causally related to her accepted employment injury.
OWCP properly found a conflict existed between Dr. Reppy, appellant’s treating
physician, and Dr. Dinenberg, an OWCP referral physician, regarding whether she had the ability
to work eight hours a day. At the time of the referral, no conflict existed with regard to continued
residuals of her employment injury, which was accepted for sprain of ligaments of lumbar spine.
OWCP referred appellant to Dr. Elkins, a Board-certified orthopedic surgeon, for an impartial
medical examination, pursuant to 5 U.S.C. § 8123(a).
In a report dated December 12, 2017, Dr. Elkins diagnosed a chronic low back strain and
indicated that she had unexplained numbness down her thigh, as well as pain. He opined that she
was able to work six hours a day and that she had mild residuals of the July 13, 2015 accepted
employment injury. Dr. Elkins indicated that a new MRI scan was needed to relate the numbness
and the minor pain to a disc and to see whether any additional restrictions were needed relative to
the August 29, 2016 modified job offer. In his February 26, 2018 addendum report, Dr. Elkins
changed in his opinion, without the aid of the requested MRI scan or other new medical
documentation, and opined that appellant had no residuals from the July 13, 2015 employment
injury, that she could work full duty with no restrictions, and required no additional medical
treatment.
The Board finds that Dr. Elkins February 26, 2018 addendum opinion is conclusory in
nature. Dr. Elkins provided insufficient medical rationale for his conclusion that appellant no
longer had residuals of the July 13, 2015 employment injury, that she could work full duty with
no restrictions, and that she required no additional medical treatment. In determining the probative
value of an IME’s report, the Board considers such factors as the opportunity for and thoroughness
of examination performed by the physician, the accuracy and completeness of the physician’s
knowledge of the facts and medical history, the care of analysis manifested, and the medical
rationale expressed by the physician on the issues addressed to him by OWCP.12 Dr. Elkins failed
to explain why the objective findings of record established that the accepted lumbar strain had
resolved. He opined that there were no residuals from the current diagnosis of lumbar strain as the
accepted lumbar strain should have resolved as it was muscular and ligamentous. Furthermore,
Dr. Elkins provided no explanation as to why a new MRI scan was no longer needed to determine
appellant’s restrictions and the source of her intermittent symptoms. Given his report two months
prior, his conclusion that she no longer had residuals and did not require work restrictions is
conclusory at best. When an IME fails to provide medical reasoning to support his or her

11

D.W., Docket No. 18-0123 (issued October 4, 2018).

12

See D.W., id.; James T. Johnson, 39 ECAB 1252 (1988).

6

conclusory statements about a claimant’s condition, it is insufficient to resolve a conflict in the
medical evidence.13
Because Dr. Elkin’s addendum report lacks probative value and contradicts his original
report in which he requested a new MRI scan, the Board finds that OWCP erred in relying on his
opinion as the basis to terminate appellant’s wage-loss compensation and medical benefits for the
accepted lumbar strain. He provided conclusions without sufficient medical rationale to support
his findings. The Board therefore reverses the termination of wage-loss compensation and medical
benefits as OWCP has not met its burden of proof.14
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective July 18, 2018.15
ORDER
IT IS HEREBY ORDERED THAT the September 19 and July 17, 2018 decisions of the
Office of Workers’ Compensation Programs are reversed.
Issued: August 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
13

See D.W., supra note 11; A.R., Docket No. 12-0443 (issued October 9, 2012); see also P.F., Docket No. 13-0728
(issued September 9, 2014); T.M., Docket No. 08-0975 (issued February 6, 2009) (a medical report consisting solely
of conclusory statements without supporting rationale is of little probative value).
14

See D.W., supra note 11; Willa M. Frazier, 55 ECAB 379 (2004).

15

In light of the disposition of this case, counsel’s arguments on appeal and the second issue regarding continuing
residuals will not be addressed.

7

